UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington D.C. 20549 FORM 10-D ASSET-BACKED ISSUER DISTRIBUTION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the monthly distribution period from: June 13, 2017 to July 12, 2017 Commission File Number of issuing entity: 333-207567-03 Central Index Key Number of issuing entity: 0001685854 CFCRE 2016-C6 Mortgage Trust (Exact name of issuing entity as specified in its charter) Commission File Number of depositor: 333-207567 Central Index Key Number of depositor: 0001515166 CCRE Commercial Mortgage Securities, L.P. (Exact name of depositor as specified in its charter) Central Index Key Number of sponsor (if applicable): 0001558761 Cantor Commercial Real Estate Lending, L.P. (Exact name of sponsor as specified in its charter) Central Index Key Number of sponsor (if applicable): 0001238163 Société Générale (Exact name of sponsor as specified in its charter) Gary Stellato (212) 915-1726 (Name and telephone number, including area code, of the person to contact in connection with this filing) New York (State or other jurisdiction of incorporation or organization of the issuing entity) 38-4014697 38-4014698 38-7170462 (I.R.S.
